Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 7-8, 11-16, 18-21 are objected to because of the following informalities: 
	Claim 7 should be depends on claim 6 because the said second range of frequencies has no antecedent basis are recited in the claim 6. (the Examination is performed as claim 7 is based on claim 6)
	Claim 7, line 1-2, “said second range of pick current frequencies” should be – said second range of frequencies—
	Claim 8, line 6, “said preload condition” should be – a preload condition—
	Claim 8, line 6, “the steps” should be – steps--
	Claims 11, line 2, “frequencies” should be –pick current frequencies—
	Claim 12, line 1, “the step” should be – a step—
	Claim 13, line 1, “the step” should be – a step—
	Claim 14, line 2, “a second range” should be – said second range—
	Claim 15, line 2, “a second range” should be – said second range—
	Claim 16, line 2, “the steps of” should be – steps of—
	Claim 16, line 4, “a resulting vibration” should be – the resulting vibration—
	Claim 18, line 1, “the step” should be – a step—
	Claim 19, line 1, “the step” should be – a step—
	Claim 20, line 2 “a fourth range” should be – the fourth range—
	Claim 21, line 2, “a fourth range” should be – the fourth range—
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11424061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 11424061B2 anticipate the claims of current applications.
Claims of current claims
Claims of US11424061B2
1. A latch system including a latch or a keeper, and a solenoid assembly, wherein said solenoid assembly is used to drive said latch or said keeper of said latch system to a retracted position, said solenoid assembly comprising: a) a solenoid driver coupled to a power supply;
 b) a switching circuit connected with said solenoid driver; and c) a function generator configured to selectively sweep a frequency of a pick current output from said power supply and provided to said solenoid driver across a first range of frequencies, wherein said frequency is swept across said first range of frequencies by said function generator until said pick current induces a resulting vibration of said latch system at a target frequency within said first range of frequencies, and wherein upon inducing said resulting vibration of said latch system, and said latch or said keeper is released from a preloaded condition.

1. A latch system including a latch or a keeper, and a solenoid assembly, wherein said solenoid assembly is used to drive said latch or said keeper of said latch system to a retracted position, said solenoid assembly comprising:
a) a solenoid driver coupled to a power supply;
b) a switching circuit connected with said solenoid driver; and
c) a function generator configured to selectively sweep a frequency of a pick current output from said power supply to said solenoid driver across a first range of frequencies;
d) a preload sensor for sensing a preload condition of said latch or said keeper,
wherein when said preload sensor senses said preloaded condition, said frequency is swept across said first range of frequencies by said function generator until said pick current induces a resulting vibration of said latch system at a target frequency within said first range of frequencies,
wherein upon inducing said resulting vibration of said latch system, said latch or said keeper is released from said preloaded condition, and
wherein said function generator is configured to selectively adjust said first range of frequencies to release said latch or said keeper from said preloaded condition.

2. The latch system in accordance with claim 1 wherein said function generator is a waveform generator.

2. The latch system in accordance with claim 1 wherein said function generator is a waveform generator.
3. The latch system in accordance with claim 1 wherein said switching circuit comprises a metal-oxide-semiconductor field effect transistor (MOSFET) or a gallium nitride field effect transistor (GaNFET).

3. The latch system in accordance with claim 1 wherein said switching circuit comprises a metal-oxide-semiconductor field effect transistor (MOSFET) or a gallium nitride field effect transistor (GaNFET).

4. The latch system in accordance with claim 1 wherein said target frequency to induce said resulting vibration is a predetermined target frequency.

4. The latch system in accordance with claim 1 wherein said target frequency to induce said resulting vibration is a predetermined target frequency.

5. The latch system in accordance with claim 4 wherein said first range of frequencies is +/−20 Hz of said predetermined target frequency.

5. The latch system in accordance with claim 4 wherein said first range of frequencies is +/−20 Hz of said predetermined target frequency.

6. The latch system in accordance with claim 1 further comprising:
a printed circuitry board including a memory;
wherein a second range of frequencies is stored in said memory, wherein said second range of frequencies falls within said first range of frequencies, and wherein said second range of frequencies includes said target frequency, and
wherein said second range of frequencies is swept by said function generator to induce said resulting vibration of said latch system and release said latch or said keeper from said preloaded condition.

6. The latch system in accordance with claim 1 further comprising:
a printed circuitry board including a memory;
wherein a second range of frequencies is stored in said memory, wherein said second range of frequencies falls within said first range of frequencies, and wherein said second range of frequencies includes said target frequency, and
wherein said second range of frequencies is swept by said function generator to induce said resulting vibration of said latch system and release said latch or said keeper from said preloaded condition.

7. The latch system in accordance with claim 1 wherein a second range of pick current frequencies is provided by said function generator each time said pick current is provided to said solenoid driver.

7. The latch system in accordance with claim 1 wherein a second range of pick current frequencies is provided by said function generator each time said pick current is provided to said solenoid driver.

8. A method for releasing a latch or a keeper of a latch system from a preloaded condition, wherein said latch system further comprises a solenoid driver and a function generator, wherein said solenoid driver is configured for releasing said latch or said keeper, wherein said function generator is configured for providing a pick current to said solenoid driver, and wherein a preload is applied to said latch or said keeper resulting in said preloaded condition, said method comprising the steps of: 


a) providing said pick current to said solenoid driver by sweeping a first range of pick current frequencies using said function generator to identify a target frequency that induces a resulting vibration of said latch system;
 b) establishing a second range of pick current frequencies that falls within said first range of pick current frequencies, wherein said second range of pick current frequencies includes said target frequency; and
 c) applying said pick current at said second range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said induced resulting vibration.

8. A method for releasing a latch or a keeper of a latch system from a preloaded condition, wherein said latch system comprises a solenoid driver, a function generator, and a preload sensor, wherein said solenoid driver is configured for releasing said latch or said keeper, wherein said function generator is configured for providing a pick current to said solenoid driver, and wherein a preload is applied to said latch or said keeper resulting in said preloaded condition, said method comprising steps of:
a) sensing said preloaded condition by said preload sensor;
b) providing said pick current to said solenoid driver by sweeping a first range of pick current frequencies using said function generator to identify a target frequency that induces a resulting vibration of said latch system;
c) establishing a second range of pick current frequencies that falls within said first range of pick current frequencies, wherein said second range of pick current frequencies includes said target frequency;
d) applying said pick current at said second range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said induced resulting vibration;
e) continuing to sense said preloaded condition by said preload sensor; and
f) selectively adjusting said first range of pick current frequencies to release said latch or said keeper from said preloaded condition by said induced resulting vibration.

9. The method in accordance with claim 8 wherein said function generator is a waveform generator.



.
9. The method in accordance with claim 8 wherein said function generator is a waveform generator.
10. The method in accordance with claim 8 wherein said provided pick current frequency is predetermined as a target frequency to be sufficient to induce said resulting vibration.


10. The method in accordance with claim 8 wherein said provided pick current frequency is predetermined as a target frequency to be sufficient to induce said resulting vibration.

11. The method in accordance with claim 10 wherein said second range of frequencies is +/−20 Hz of said target frequency.


11. The method in accordance with claim 10 wherein said second range of frequencies is +/−20 Hz of said target frequency.

12. The method in accordance with claim 8 further comprising the step of storing said target frequency in a memory of said latch system.


12. The method in accordance with claim 8 further comprising a step of storing said target frequency in a memory of said latch system.

13. The method in accordance with claim 8 further comprising the step of storing said second range of pick current frequencies in a memory of said latch system.


13. The method in accordance with claim 8 further comprising a step of storing said second range of pick current frequencies in a memory of said latch system.

14. The method in accordance with claim 8 wherein said application of said pick current at a second range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver.


14. The method in accordance with claim 8 wherein said application of said pick current at said second range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver.

15. The method in accordance with claim 8 wherein said application of said pick current at a second range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition.

15. The method in accordance with claim 8 wherein said application of said pick current at said second range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition.

16. The method in accordance with claim 8 wherein said target frequency is a first target frequency, and wherein the method further comprises the steps of: d) sweeping a third range of pick current frequencies using said function generator to identify a second target frequency that induces a resulting vibration of said latch system; e) establishing a fourth range of pick current frequencies that falls within said third range of pick current frequencies, wherein said fourth range of pick current frequencies includes said second target frequency; and f) applying said pick current at said fourth range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said induced resulting vibration
16. The method in accordance with claim 8 wherein said target frequency is a first target frequency, and wherein the method further comprises steps of:
i) sweeping a third range of pick current frequencies using said function generator to identify a second target frequency that induces a second resulting vibration of said latch system;
ii) establishing a fourth range of pick current frequencies that falls within said third range of pick current frequencies, wherein said fourth range of pick current frequencies includes said second target frequency; and
iii) applying said pick current at said fourth range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said second induced resulting vibration.

17. The method in accordance with claim 16 wherein steps d) through f) are repeated at a preset interval or preset intervals.

17. The method in accordance with claim 16 wherein the steps i) through iii) are repeated at a preset interval or preset intervals.

18. The method in accordance with claim 16 further comprising the step of storing said second target frequency in a memory of said latch system.

18. The method in accordance with claim 16 further comprising a step of storing said second target frequency in a memory of said latch system.

19. The method in accordance with claim 16 further comprising the step of storing said fourth range of pick current frequencies in a memory of said latch system.

19. The method in accordance with claim 16 further comprising a step of storing said fourth range of pick current frequencies in a memory of said latch system.

20. The method in accordance with claim 16 wherein said application of said pick current at a fourth range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver.

20. The method in accordance with claim 16 wherein said application of said pick current at said fourth range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver.

21. The method in accordance with claim 16 wherein said application of said pick current at a fourth range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition.

21. The method in accordance with claim 16 wherein said application of said pick current at a fourth range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition.

22. The method in accordance with claim 16 wherein said third range of pick current frequencies is equal to said first range of pick current frequencies.

22. The method in accordance with claim 16 wherein said third range of pick current frequencies is equal to said first range of pick current frequencies.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerndl (DE102008014976A1)
With regard to claim 1, Kerndl teaches a latch system including a latch (latching member [0002]) or a keeper, and a solenoid assembly, wherein said solenoid assembly ( e.g., 1, 2, 3, 4,5, 6, Fig. 1) is used to drive said latch or said keeper of said latch system to a retracted position (door opener [0003]), said solenoid assembly comprising: a) a solenoid driver ( e.g., 6, Fig. 1) coupled to a power supply ( U1, Fig. 1); b) a switching circuit ( e.g., 3, Fig. 1) connected with said solenoid driver ( 6, Fig. 1); and c) a function generator ( 1, 2, Fig. 1) configured to selectively sweep a frequency ([0010] predetermined sweep frequency, for example, at 10 Hz can be up to 200 Hz.) of a pick current output from said power supply ( current from U1, Fig. 1)  and provided to said solenoid driver ( 6, Fig. 1) across a first range of frequencies ( [0010] 10Hz to 200 Hz), wherein said frequency is swept across said first range of frequencies ( 10Hz to 200 Hz, [0002], [0010]) by said function generator until said pick current induces a resulting vibration ( vibration, [0002]) of said latch system at a target frequency within said first range of frequencies ( 10 to 200 Hz, [0002]), and wherein upon inducing said resulting vibration of said latch system, and said latch or said keeper is released from a preloaded condition ([0002] When pressed with an alternating voltage in a frequency range of 10 to 200 Hz The AC voltage causes a vibration, which makes it easier to release a lower Preload standing trap allows. More specifically, the latching member effective on the trap becomes that often the armature of the electromagnet, freed.)

With regard to claim 2, Kerndl teaches all the limitations of claim 1 and further teaches said function generator is a waveform generator (see [0028], 2 shows waveform).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 3-5, 8-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerndl ( DE102008014976A1) in view of  Nerger (EP1437463B1)
With regard to claim 3, Kerndl teaches all the limitations of claim 1, and further teaches said switching circuit comprises a field effect transistor (MOSFET) ([0008] field effect transistor), but not a metal-oxide-semiconductor field effect transistor (MOSFET). or a gallium nitride field effect transistor (GaNFET).
However, Nerger teaches a metal-oxide-semiconductor field effect transistor (MOSFET) (see Fig. 2, T1 is MOSFET, [0015]) or a gallium nitride field effect transistor (GaNFET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerndl, to configure the switching circuit as MOSFET, as taught by Nerger, because the MOSFET is one standard and common transistor, use it to implement the system reduce the cost and the design and manufacture time.
With regard to claim 4, Kerndl teaches all the limitations of claim 1, but not said target frequency to induce said resulting vibration is a predetermined target frequency.
However, Nerger teaches said adjusted frequency needed to induce said resulting vibration is a predetermined target frequency (see claim 4 of Nerger, 50 Hz or 60Hz, [0013], also see [0034] upon application of a supply voltage to the inverting Schmitt trigger S 3, the oscillator oscillates with a frequency determined by the resistor R 4 and the capacitor C 3 and the hysteresis and threshold voltages of the inverting Schmitt trigger S 3 , thereby controlling the MOSFET T 1 so that it energizes the door opener TÖ pulsed when a positive supply voltage U BT of the door opener is applied and Kerndl teaches about vibration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerndl, to configure said target frequency to induce said resulting vibration is a predetermined target frequency, as taught by Nerger, in order to  configure the system to operate at  frequencies ensure that the door opener actuated does not jam and in particular the further preferred embodiment offers the advantage that a user does not hear him unfamiliar humming or whistling, but a sound corresponding to the usual power hum ([0013] of Nerger).
With regard to claim 5, the combination of Kerndl and Nerger teaches all the limitations of claim 4, Kerndl further teaches wherein said adjusted frequency includes a range of frequencies +/−20 Hz of said predetermined target frequency (( pressed with an alternating voltage in frequency range of 10-200 Hz, [0002], which covers +/-20 Hz of the 50Hz or 60 Hz described in Nerger, also see claim 4 of Nerger the direct voltage (UBT) is pulsed at a frequency of between 10 Hertz and 200 Hertz, between 10 Hertz and 100 Hertz, or at 50 Hertz or 60 Hertz, the frequency between 10 Hertz and 200 Hertz also overs +/-20 Hz of the 50Hz or 60 Hz.)
In this case the frequency range of 10-200 Hz covers +/- 20 Hz of said predetermined target frequency 50 or 60 Hz, it is sufficient to establish a prima facie case of obviousness."  because the court has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With regard to claim 8, Kerndl teaches a method for releasing a latch or a keeper of a latch system from a preloaded condition([0002] When pressed with an alternating voltage in a frequency range of 10 to 200 Hz The AC voltage causes a vibration, which makes it easier to release a lower Preload standing trap allows. More specifically, the latching member effective on the trap becomes that often the armature of the electromagnet, freed.), wherein said latch system further comprises a solenoid driver ( e.g., 6, Fig. 1)  and a function generator( 1, 2, Fig. 1), wherein said solenoid driver ( e.g., 6, Fig. 1) is configured for releasing said latch or said keeper([0002] release a preload), wherein said function generator( 1, 2, Fig. 1)  is configured for providing a pick current ( current send to 6 from 1 and 2, Fig. 1) to said solenoid driver ( e.g., 6, Fig. 1) ( see Fig. 1), and wherein a preload is applied to said latch or said keeper resulting in said preloaded condition ([0002] preload), said method comprising the steps of: a) providing said pick current to said solenoid driver by sweeping a first range of pick current frequencies ([0010] sweep a predetermined range at 10Hz up to 200 Hz) using said function generator ( e.g., 1 ,2, Fig. 1) to identify a target frequency that induces a resulting vibration of said latch system ([0002] When pressed with an alternating voltage in a frequency range of 10 to 200 Hz The AC voltage causes a vibration, which makes it easier to release a lower Preload standing trap allows. More specifically, the latching member effective on the trap becomes that often the armature of the electromagnet, freed)
Kerndl does not teach.; b) establishing a second range of pick current frequencies that falls within said first range of pick current frequencies, wherein said second range of pick current frequencies includes said target frequency; and c) applying said pick current at said second range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said induced resulting vibration.
However, Nerger teaches b) establishing a second range of pick current frequencies (10 Hz to 100 Hz [0013]) that falls within said first range of pick current frequencies ( 10Hz to 200 Hz [0013]), wherein said second range of pick current frequencies includes said target frequency ( e.g., 50 Hz or 60 Hz, [0013]); and c) applying said pick current at said second range of pick current frequencies ([0013] 10 Hz to 100 Hz)  to said solenoid driver to release said latch or said keeper from said preloaded condition by said induced resulting vibration ([0010] door opener opens at increased preload, also see Kerndl [0002] teaches When pressed with an alternating voltage in a frequency range of 10 to 200 Hz The AC voltage causes a vibration, which makes it easier to release a lower Preload standing trap allows. More specifically, the latching member effective on the trap becomes that often the armature of the electromagnet, freed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerndl, to b) establishing a second range of pick current frequencies that falls within said first range of pick current frequencies, wherein said second range of pick current frequencies includes said target frequency; and c) applying said pick current at said second range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said induced resulting vibration , as taught by Nerger, in order to  ensure that the door opener actuated according to the invention does not jam and in particular the further preferred embodiment offers the advantage that a user does not hear him unfamiliar humming or whistling, but a sound corresponding to the usual power hum[0013] of Nerger. In addition, reduce the sweep frequency range can limit the tested sweep frequency, improve the efficiency of the operation.
With regard to claim 9, the combination of Kerndl and Nerger teaches all the limitations of claim 8 and Kerndl further teaches said function generator is a waveform generator (see [0028], 2 shows waveform).
With regard to claim 10, the combination of Kerndl and Nerger  teaches all the limitations of claim 8, Kerndl does not teach provided pick current frequency is predetermined as a target frequency to be sufficient to induce said resulting vibration.
However, Nerger teaches provided pick current frequency is predetermined as a target frequency to be sufficient to induce said resulting vibration. (see claim 4 of Nerger, 50 Hz or 60Hz, [0013], also see [0034] upon application of a supply voltage to the inverting Schmitt trigger S 3, the oscillator oscillates with a frequency determined by the resistor R 4 and the capacitor C 3 and the hysteresis and threshold voltages of the inverting Schmitt trigger S 3 , thereby controlling the MOSFET T 1 so that it energizes the door opener TÖ pulsed when a positive supply voltage U BT of the door opener is applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to configure provided pick current frequency is predetermined as a target frequency to be sufficient to induce said resulting vibration, as taught by Nerger, in order to  configure the system to operate at  frequencies ensure that the door opener actuated does not jam and in particular the further preferred embodiment offers the advantage that a user does not hear him unfamiliar humming or whistling, but a sound corresponding to the usual power hum ([0013] of Nerger).
With regard to claim 11, the combination of Kerndl and Nerger teaches all the limitations of claim 10, Nerger teaches said second range of frequency is +/- 20 Hz of said target frequency (claim 4 of Nerger the second range of frequency is 10 Hertz and 100 Hertz, target frequency at  50 Hertz or 60 Hertz, the frequency between 10 Hertz and 100 Hertz also overs +/-20 Hz of the 50Hz or 60 Hz.)
In this case the frequency range of 10-100 Hz covers +/- 20 Hz of said predetermined target frequency 50 or 60 Hz, it is sufficient to establish a prima facie case of obviousness."  because the court has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With regard to claim 14, the combination of Kerndl and Nerger teaches all the limitations of claim 8.
Kerndl does not explicitly teach application of said pick current at a second range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver.
 	Nerger teaches application of said pick current at a second range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver ([0010] 10 Hz to 100 Hz frequency current provided to solenoid, [0012] pulsed operation always takes place even the door is not jammed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to apply of said pick current at a second range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver, as taught by Nerger, so that the average user who does not exert too early bias on the door will not be bothered by the short humming noise that may be produced by pulsing the DC voltage since this occurs after the door has been passed.
Furthermore, but also the hurried user who has exercised too early a bias on the door, a renewed request for opening the door is spared ([0012] of Nerger).
With regard to claim 15, of Kerndl and Nerger teaches all the limitations of claim 8, 
Kerndl does not teach said application of said pick current at a second range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition
Nerger  teaches said application of said pick current at a second range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition ((( control electronics detect a blocking of the door opener to apply the pulse current at 10 to 100 Hz[0011] and [0003] in a pre-load condition, the door is not opening , control electronics detect a blocking of the door opener to apply the pulse current at 10 to 100 Hz[0011] the pulsed current can according to the invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to apply of said pick current at a second range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition, as taught by Nerger, in order to only apply the suitable pick current during the pre-load condition[0011] of Nerger), avoid applying the current when no need, save the power and reduce the cost.

6. Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kerndl ( DE102008014976A1) in view of  Nerger (EP1437463B1) and Rubin (US20150359702A1) 
With regard to claim 6, Kerndl teaches all the limitations of claim 1, but not: a printed circuitry board including a memory; wherein a second range of frequencies is stored in said memory, wherein said second range of frequencies falls within said first range of frequencies, and wherein said second range of frequencies includes said target frequency, and wherein said second range of frequencies is swept by said function generator to induce said resulting vibration of said latch system and release said latch or said keeper from said preloaded condition.
	However, Nerger teaches, wherein said second range of frequencies ( e.g. 10Hz and 100 Hz, [0013])  falls within said first range of frequencies ( [0013] 10 Hz and 200 Hz), and wherein said second range of frequencies includes said target frequency ( e.g., 50 Hz or 60 Hz, [0013]) , and wherein said second range of frequencies is swept by said function generator to induce said resulting vibration of said latch system and release said latch or said keeper from said preloaded condition ([0013] teaches about door opener actuated.[0010] teaches the door opener opens at a preload condition, and ([0002] of Kerndl When pressed with an alternating voltage in a frequency range of 10 to 200 Hz The AC voltage causes a vibration, which makes it easier to release a lower Preload standing trap allows. More specifically, the latching member effective on the trap becomes that often the armature of the electromagnet, freed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerndl, to configure said second range of frequencies falls to be within said first range of frequencies, and wherein said second range of frequencies includes said target frequency, and wherein said second range of frequencies is swept by said function generator to induce said resulting vibration of said latch system and release said latch or said keeper from said preloaded condition, as taught by Nerger, in order to ensure that the door opener actuated according to the invention does not jam and in particular the further preferred embodiment offers the advantage that a user does not hear him unfamiliar humming or whistling, but a sound corresponding to the usual power hum[0013] of Nerger. In addition, reduce the sweep frequency range can limit the tested sweep frequency, improve the efficiency of the operation.
In addition, Rubin teaches a printed circuitry board ( control logic printed circuit board 22, [0105] including a memory ( [0106] memory of controller); wherein a second range of frequencies is stored in said memory ( [0105] controller capable of operating instruction related to the frequency,  and [0106] teaches the programmable instruction stored in the memory of controller, therefore, the frequency information can be stored in the memory of controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerndl and Nerger, to include a printed circuitry board including a memory; wherein a second range of frequencies is stored in said memory, as taught by Rubin, in order to preload the information to memory [0106] to facilitate a faster operation and improve the system’s efficiency.
With regard to claim 7, the combination of the combination of Kerndl, Nerger and Robin teaches all the limitations of claim 6 (Note the claim 7 is examined as depend on claim 6 based on objection above). Kerndl does not teach said second range of pick current frequencies is provided by said function generator each time said pick current is provided to said solenoid driver.
Nerger teaches said second range of pick current frequencies is provided by said function generator each time said pick current is provided to said solenoid driver ( ([0010] 10 Hz to 100 Hz frequency current provided to solenoid,[0012] pulsed operation always takes place even the door is not jammed )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 6, to configure said second range of pick current frequencies to be provided by said function generator each time said pick current is provided to said solenoid driver, as taught by Nerger, so that the average user who does not exert too early bias on the door will not be bothered by the short humming noise that may be produced by pulsing the DC voltage since this occurs after the door has been passed. Furthermore, but also the hurried user who has exercised too early a bias on the door, a renewed request for opening the door is spared ([0012] of Nerger).

7. Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kerndl ( DE102008014976A1) and  Nerger (EP1437463B1) in further view of Rubin (US20150359702A1) 
With regard to claim 12, the combination of Kerndl and Nerger teaches all the limitations of claim 8, but not the step of storing said target frequency in a memory of said latch system.
However, Rubin teaches of storing said target frequency in a memory of said latch system (memory store the programmable instruction, [0106] and programmable instruction related to frequency, and Nerger teaches about the target frequency, the combination of Rubin and Nerger teaches that the target frequency can be stored in a memory)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerndl and Nerger, to store said target frequency in a memory of said latch system, as taught by Rubin, in order to preload the information to memory [0106] to facilitate a faster operation and improve the system’s efficiency.
With regard to claim 13, the combination of Kerndl and Nerger teaches all the limitations of claim 8, but not the step of storing said second range of pick current frequencies in a memory of said latch system.
However, Rubin teaches the step of storing said second range of pick current frequencies in a memory of said latch system (memory store the programmable instruction, [0106] and programmable instruction related to frequency, and Nerger teaches about the second range of pick current frequency)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerndl and Nerger, to store said second range of pick current frequencies in a memory of said latch system, as taught by Rubin, in order to preload the information to memory [0106] to facilitate a faster operation and improve the system’s efficiency.

8. Claims 16-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerndl (DE102008014976A1) and  Nerger (EP1437463B1) in further view of MASUMOTO (JP-2006302838-A)
With regard to claim 16, the combination of Kerndl and Nerger teaches all the limitations of claim 8, Nerger further teaches. said target frequency is a first target frequency ( 50Hz or 60 Hz, [0013]),
	Kerndl does not teach d) sweeping a third range of pick current frequencies using said function generator to identify a second target frequency that induces a second resulting vibration of said latch system; e) establishing a fourth range of pick current frequencies that falls within said third range of pick current frequencies, wherein said fourth range of pick current frequencies includes said second target frequency; and f) applying said pick current at said fourth range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said second induced resulting vibration.
	However, Masumoto teaches about repeats the frequency sweep ( see [0017], repeat the frequency sweep 100 times or more in one second, and [0020] the control unit repeatedly sweeps the frequency of the power supply in the frequency range to supply power to the inductive load, which can be a solenoid since solenoid is in a coil/inductor format shown either in Kerndl, Nerger or instant application).
	The combination of Masumoto and Nerger teaches steps of: d) sweeping a third range of pick current frequencies  ( [0013] of Nerger 10Hz to 200 Hz) using said function generator to identify a second target frequency that induces a resulting vibration of said latch system; e) establishing a fourth range of pick current frequencies ([0013] of Nerger 10 Hz to 100 Hz) that falls within said third range of pick current frequencies ([0013] of Nerger 10Hz to 200 Hz), wherein said fourth range of pick current frequencies includes said second target frequency ( 50 Hz or 60 Hz, [0013] of Nerger); and f) applying said pick current at said fourth range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said induced resulting vibration. ([0010] of Nerger  door opener opens at increased preload, also see Kerndl [0002] teaches When pressed with an alternating voltage in a frequency range of 10 to 200 Hz The AC voltage causes a vibration, which makes it easier to release a lower Preload standing trap allows. More specifically, the latching member effective on the trap becomes that often the armature of the electromagnet, freed) ( Note that Nerger teaches a first range of pickup frequencies, a second range of pickup frequencies falls within said first range of pick current frequencies, and apply the second range of pickup current frequencies  to release latch, and Masumoto teaches repeats frequency sweep, the combination of Nerger of Masumoto teaches a third range of pickup frequencies, a fourth range of pickup frequencies falls within said first range of pick current frequencies, and apply the fourth range of pickup current frequencies  to release latch, because the step (d)-(f)  of claim 16 is a repetition of step (a)-(c) in claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to d) sweeping a third range of pick current frequencies using said function generator to identify a second target frequency that induces a second resulting vibration of said latch system; e) establishing a fourth range of pick current frequencies that falls within said third range of pick current frequencies, wherein said fourth range of pick current frequencies includes said second target frequency; and f) applying said pick current at said fourth range of pick current frequencies to said solenoid driver to release said latch or said keeper from said preloaded condition by said second induced resulting vibration, as taught by Masumoto, in order to repeat the frequency sweep to provide supply sufficient power to the load to make it energized [0020] of Masumoto.
With regard to claim 17, the combination of Kerndl, Nerger  and Masumoto teaches all the limitations of claim 16, Masumoto further teaches wherein steps d) through f) are repeated at a preset interval or preset intervals ( see . the control unit repeats the frequency sweep 100 times or more per second. ([0017])
With regard to claim 20, the combination of Kerndl, Nerger and Masumoto teaches all the limitations of claim 16.
Kerndl does not explicitly teach application of said pick current at a fourth range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver.
 	Nerger teaches application of said pick current at a fourth range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver ([0010] 10 Hz to 100 Hz frequency current provided to solenoid, [0012] pulsed operation always takes place even the door is not jammed, Masumoto teaches repeats frequency sweep )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 16, to apply of said pick current at a fourth range of pick current frequencies to said solenoid occurs each time said pick current is provided to said solenoid driver, as taught by Nerger, so that the average user who does not exert too early bias on the door will not be bothered by the short humming noise that may be produced by pulsing the DC voltage since this occurs after the door has been passed.
Furthermore, but also the hurried user who has exercised too early a bias on the door, a renewed request for opening the door is spared ([0012] of Nerger).
With regard to claim 21, the combination of Kerndl, Nerger and Masumoto teaches all the limitations of claim 16. 
Kerndl does not teach said application of said pick current at a fourth range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition
Nerger  teaches said application of said pick current at a fourth range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition ((( control electronics detect a blocking of the door opener to apply the pulse current at 10 to 100 Hz[0011] and [0003] in a pre-load condition, the door is not opening , control electronics detect a blocking of the door opener to apply the pulse current at 10 to 100 Hz[0011] the pulsed current can according to the invention and Masumoto teaches repeats frequency sweep).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 16, to apply of said pick current at a fourth range of pick current frequencies to said solenoid occurs only when said latch or said keeper is in said preload condition, as taught by Nerger, in order to only apply the suitable pick current during the pre-load condition ([0011] of Nerger), avoid applying the current when no need, save the power and reduce the cost.
With regard to claim 22, the combination of Kerndl ,Nerger  and Masumoto teaches all the limitations of claim 16, the combination of Nerger and Masumoto teaches  said third range of pick current frequencies is equal to said first range of pick current frequencies ((at 10 to 200Hz [0013] of Nerger and Masumoto [0017] teaches about repeat the frequency sweep, therefore the first and third range of frequencies are the same);.

9. Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerndl ( DE102008014976A1) ,  Nerger (EP1437463B1) and MASUMOTO (JP-2006302838-A)
in further view of Rubin (US20150359702A1) 
With regard to claim 18, the combination of Kerndl, Nerger and Masumoto teaches all the limitations of claim 16, but not the step of storing said second target frequency in a memory of said latch system.
However, Rubin teaches of storing said second target frequency in a memory of said latch system (memory store the programmable instruction, [0106] and programmable instruction related to frequency, and Nerger teaches about the target frequency, Masumoto teaches about repeat the sweep frequency)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 16, to store said second target frequency in a memory of said latch system, as taught by Rubin, in order to preload the information to memory [0106] to facilitate a faster operation and improve the system’s efficiency.
With regard to claim 19, the combination of Kerndl, Nerger and Masumoto teaches all the limitations of claim 16, but not the step of storing said fourth range of pick current frequencies in a memory of said latch system.
However, Rubin teaches the step of storing said fourth range of pick current frequencies in a memory of said latch system  (memory store the programmable instruction, [0106] and programmable instruction related to frequency, and the combination of Nerger  and Masumoto teaches about the fourth range of pick current frequency)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to store said fourth range of pick current frequencies in a memory of said latch system , as taught by Rubin, in order to preload the information to memory [0106] to facilitate a faster operation and improve the system’s efficiency.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis (US 20180075961 A1) teaches Coil current feedback is used to adjust the PWM frequency and/or duty cycle so as to maintain the current through the coil at a certain level to maintain a desired holding force on the door lock. 
Warren (US20170193762A1) teaches about the frequency sweeps from a first frequency (e.g., 3 kHz) to a second frequency (e.g., 3.5 kHz) over a period of time and repeats. The resulting waveform can resemble a triangle waveform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836